                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                                               )
CHRISTOPHER LOVE,                              )
                                               )
               Plaintiff                       )
                                               )
v.                                             )             No. 2:19-cv-00445-GZS
                                               )
ROYAL FLEET AUXILIARY,                         )
                                               )
               Defendant                       )


         ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS AND
                  RECOMMENDED DISMISSAL OF THE CASE

       The plaintiff in this action, Christopher Love, has filed a complaint against the Royal Fleet

Auxiliary (“RFA”). See Testimonial of the Sponsored Reservist Legislation martyr (“2019

Complaint”) (ECF No. 1) at [1]. I conclude that Mr. Love may proceed in forma pauperis but

recommend that the court dismiss this action with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)

as barred by the principles of res judicata.

                            I. Leave to Proceed in Forma Pauperis

       In forma pauperis status is available under 28 U.S.C. § 1915(a)(1). Mr. Love has not filed

a motion to proceed in forma pauperis; however, he is appearing pro se, and the docket does not

indicate that he has paid the requisite filing fee. In 2010, Magistrate Judge Kravchuk granted a

motion by Mr. Love to proceed in forma pauperis in a substantively identical lawsuit. See Decision

Granting Motion to Proceed in Forma Pauperis and Recommending Dismissal of Complaint

(“2010 Recommended Decision”) (ECF No. 4), Love v. Royal Fleet Auxiliary (“Love I”), No. 2:10-

cv-00091-DBH (D. Me. Mar. 5, 2010) (rec. dec., aff’d Mar. 18, 2010), at 1. My review of the




                                                   1
2019 Complaint indicates that Mr. Love’s circumstances do not appear to have improved. See

generally 2019 Complaint. Therefore, I conclude that Mr. Love may proceed in forma pauperis.

                                      II. Section 1915(e)(2)(B) Review

                                       A. Applicable Legal Standard

           The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure meaningful

access to the federal courts for those persons unable to pay the costs of bringing an action. When

a party is proceeding in forma pauperis, however, “the court shall dismiss the case at any time if

the court determines[,]” inter alia, that the action is “frivolous or malicious” or “fails to state a

claim on which relief may be granted” or “seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

           “Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989); see also Mallard v. U.S. Dist. Court S.D. Iowa, 490

U.S. 296, 307-08 (1989) (“Section 1915(d), for example, authorizes courts to dismiss a ‘frivolous

or malicious’ action, but there is little doubt they would have power to do so even in the absence

of this statutory provision.”).1

                                           B. Factual Background

           On September 30, 2019, Mr. Love filed a series of documents that the Clerk’s Office

docketed as a complaint with attachments. See 2019 Complaint & Attachments thereto. The

documents focus largely on Mr. Love’s many grievances with the RFA and its treatment of

seafarers, in particular, Sponsored Reservists. See id.




1
    Section 1915(d) was subsequently renumbered to section 1915(e).

                                                         2
       This is not Mr. Love’s first time filing a lawsuit in this court. On March 4, 2010, he filed

a one-page complaint against the RFA, the Ministry of Defence, and the Government of the United

Kingdom of Great Britain alleging violations of his rights under international seafarer’s law and

the Geneva Convention. Complaint (“2010 Complaint”) (ECF No. 1), Love I. On March 5, 2010,

Magistrate Judge Kravchuk recommended the dismissal of the 2010 Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). See 2010 Recommended Decision at 1-2. Mr. Love then filed a

document titled “Testimonial of the Sponsored Reservist Legislation martyr” that he labeled a

“Pleading/Response to Judge Kravchuk’s Order” (and the Clerk’s Office docketed as an

“Objection to Report and Recommended Decision”). Objection to Report and Recommended

Decision (“2010 Objection”) (ECF No. 7), Love I.

       Over Mr. Love’s objection, Judge Hornby adopted Magistrate Judge Kravchuk’s

recommended decision on March 18, 2010, see Order Adopting Report and Recommended

Decision (“2010 Order”) (ECF No. 8), Love I, and the court entered judgment in favor of the

defendants and against the plaintiff, see ECF No. 9, Love I. On April 21, 2010, Mr. Love appealed

that judgment to the First Circuit, see ECF No. 10, Love I, which entered a judgment on May 24,

2010, dismissing the appeal as untimely, see Judgment (“First Circuit Judgment”), Love I, No. 10-

1511 (1st Cir. May 24, 2010).

       The first eight pages and most of the ninth page of the 2019 Complaint, including its

“Addendum: The Law of Unexpected/Unintended Consequences” and “SR Martyr Dream Sheet,”

are identical to the 2010 Objection. Compare 2019 Complaint at [1]-[9] with 2010 Objection. The

remaining 28-plus pages appear to be a diary of Mr. Love’s thoughts, experiences, and legal

theories from April 9, 2010, through March 16, 2012. See 2019 Complaint at [9]-[37]. While the

Clerk’s Office docketed the diary as a portion of the complaint, it is best characterized as an



                                                3
attachment to the eight-plus page document that precedes it. Mr. Love also appends to his

complaint a handwritten document requesting “a full jury,” “a military commission[,]” and

“interim funding to take this to the Supreme Court, so [he] can file a class action lawsuit.” Cover

Letter/Picture (“Cover Letter”) (ECF No. 1-4), attached to 2019 Complaint, at [1].

                                            C. Discussion

        “Federal law principles of res judicata govern the preclusive effect of a prior federal court’s

judgment on a subsequent action brought in federal court.” Apparel Art Int'l, Inc. v. Amertex

Enters. Ltd., 48 F.3d 576, 582 (1st Cir. 1995). The 2010 Complaint was dismissed by a federal

court, and therefore federal res judicata principles govern the instant case.

        “Under the federal doctrine of res judicata, a final judgment on the merits of an action

precludes the parties from relitigating claims that were raised or could have been raised in that

action.” Cooper v. Principi, 71 F. App’x 73, 74 (1st Cir. 2003) (citation and internal quotation

marks omitted). “For a claim to be precluded, there must be: (1) a final judgment on the merits in

an earlier action; (2) sufficient identity between the causes of action asserted in the earlier and later

suits; and (3) sufficient identity between the parties in the two suits.” Id. (citation and internal

quotation marks omitted).

        “[I]f a court is on notice that it has previously decided the issue presented, the court may

dismiss the action sua sponte, even though the defense has not been raised.” Arizona v. California,

530 U.S. 392, 412, supplemented on other grounds, 531 U.S. 1 (2000) (citation and internal

quotation marks omitted). “This result is fully consistent with the policies underlying res judicata:

it is not based solely on the defendant’s interest in avoiding the burdens of twice defending a suit,

but is also based on the avoidance of unnecessary judicial waste.” Id. (citation and internal

quotation marks omitted).



                                                   4
       “The fact that [a] plaintiff appear[s] pro se . . . is insufficient to create any equitable

exception” to the doctrine of res judicata. Swaida v. Gentiva Health Servs., 238 F. Supp. 2d 325,

330 (D. Mass. 2002); see also Cooper, 71 F. App’x at 74 (affirming dismissal of pro se plaintiff-

appellant’s complaint on res judicata grounds).

       In this case, for the reasons discussed below, all three elements of the test for claim

preclusion are satisfied. Accordingly, I recommend that the 2019 Complaint be dismissed as

barred by the principles of res judicata.

                                1. Final Judgment on the Merits

       “The law . . . is clear that the dismissal for failure to state a claim does constitute a final

judgment for res judicata purposes.” Andrews-Clarke v. Lucent Techs., Inc., 157 F. Supp. 2d 93,

99 (D. Mass. 2001). Thus,

       [a] dismissal for failure to state a claim is a judgment on the merits, unlike
       dismissals for lack of subject matter or personal jurisdiction, improper venue, or
       failure to join the proper parties under Rule 19. This type of dismissal, presumed
       to be with prejudice unless the order explicitly states otherwise, has a claim
       preclusive effect.

Id. (citation and internal quotation marks omitted); see also Isaac v. Schwartz, 706 F.2d 15, 17 (1st

Cir. 1983) (concluding that dismissal for failure to state a claim was a final judgment on the

merits).

       Magistrate Judge Kravchuk concluded that the 2010 Complaint “should be dismissed

because it fail[ed] to state a claim on which relief may be granted.” 2010 Recommended Decision

at [1]. She explained that Mr. Love’s complaint did “not state a cognizable claim in this court

against the[] named defendants” and that there were “no factual averments in Love’s complaint

whatsoever[.]”    Id. at [1]-[2].   Following Mr. Love’s submission of his objection to that

recommended decision, Judge Hornby affirmed it, see 2010 Order, and the court entered judgment



                                                  5
in favor of the defendants and against the plaintiff, see ECF No. 9, Love I. Mr. Love then appealed

that judgment to the First Circuit, see ECF No. 10, Love I; which dismissed his appeal as untimely,

see First Circuit Judgment, Love I.

       Hence, there was a final judgment on the merits in Love I.

     2. Sufficient Identity Between the Causes of Action in the Earlier and Later Suits

       “The First Circuit applies a transactional approach to determine whether the causes of

action in the earlier and later suits are identical.” Cichocki v. Mass. Bay Cmty. Coll., 199 F. Supp.

3d 431, 440 (D. Mass. 2016), aff’d, No. 16-2195 (1st Cir. Feb. 20, 2019) (citation and internal

quotation marks omitted). “The court must examine the nucleus of operative facts in both the

earlier and later claims: although a set of facts may give rise to multiple counts based on different

legal theories, if the facts form a common nucleus that is identifiable as a transaction or series of

related transactions, then those facts represent one cause of action.” Id. (citation and internal

punctuation omitted).

       The 2019 Complaint arises out of the same nucleus of operative facts as the 2010

Complaint; that is, the perceived discrimination by the RFA against seafarers, in particular,

Sponsored Reservists. In fact, the first nearly nine pages of the 2019 Complaint are identical to

the objection that Mr. Love filed in Love I prior to Judge Hornby’s adoption of Magistrate Judge

Kravchuk’s recommended decision. Compare 2019 Complaint at [1]-[9] with 2010 Objection.

       While the diary submitted as part of the complaint appears to have been created between

2010 and 2012, its entries do not state a cognizable new claim against the RFA or any other party.

Mr. Love makes fresh demands for relief, including “damages of $12,000,000.00 net for Federal

and judicial heavy-handedness” and the formation of “a Senate Investigating Committee into the

SR [presumably, Sponsored Reservist] anomaly,” 2019 Complaint at [10], and lists 73 offenses,



                                                 6
including wrongful arrest and detention, psychiatric malpractice, attempted espionage, treason,

docket altering, wrongful death, and violation of a number of international, U.K., and U.S. laws,

see id. at 21-24. However, his diary entries, in the main, chronicle his continuing efforts to press

the points raised in the 2010 Complaint and 2010 Objection and his frustration with the failure of

various individuals and authorities to redress them. Id. at [9]-[37].

        The same can be said for the handwritten attachment to Mr. Love’s complaint. While he

demands a full jury, a military commission, and funding to file a class-action lawsuit with the

Supreme Court, nothing in that document indicates that these demands arise out of a set of

operative facts distinct from those underpinning Love I. Cover Letter at [1].

        The instant action, accordingly, is sufficiently similar to the 2010 action to warrant its

preclusion.

                  3. Sufficient Identity Between the Parties in the Two Suits

        The final element of the test for the application of res judicata, whether there is sufficient

identity between the parties in the earlier and later suits, is easily satisfied. Mr. Love’s 2019

Complaint is docketed as naming the RFA, one of the three parties named in Love I. Compare

2019 Complaint with 2010 Complaint. While the 2019 Complaint and appended documents

mention grievances against a host of other individuals and entities, no distinct causes of action are

specifically alleged against any new parties. Hence, there is a sufficient identity between the

parties in both suits to warrant the preclusion of the instant suit.

                                           III. Conclusion

        For the foregoing reasons, I conclude that the plaintiff may proceed in forma pauperis but

recommend, following the screening mandated by 28 U.S.C. § 1915(e)(2)(B), that the court

DISMISS his complaint with prejudice as barred by principles of res judicata.



                                                   7
                                            NOTICE

        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.



       Dated this 23rd day of December, 2019.
                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                8
